--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Lease of Property Agreement


This lease of the following office is made this Jan 7th, 20011 between the
follow parties herein: by “Timeshare Holdings, Inc.” (TMSH) located at  2350 S.
Jones Blvd. Ste 101 Las Vegas, Nevada herein after know as the Lessee, and
between “ Helios, Inc. located at Socola Tower, Patil Lane No 3, College Road,
Naski Mahrashtra, Indian Pin 422005 herein after known as Lessor


Witnesseth:


1. That Lessor hereby leases to Lessee and Lessee leases office suite located at
Socola Tower, Patil Lane No 3, College Road, Suite 1-A Naski Mahrashtra, and
Indian Pin 422005 in accordance with its joint venture agreement by said
parties. All of which are included in the term Property as used herein. Lessee
hereby acknowledges delivery and acceptance of the aforesaid Property upon the
terms and conditions of this lease.
2. Lessor hereby leases to Lessee said Property for the purpose of creating
associated office under the original joint venture by parties whereby Lessee
will have office present to have direct association with Helios, Inc & Helios
Assemble for the purpose of technology, manufacturing, and other business
ventures within the country of India, including elsewhere that related to all
future clean energy and high technology systems or developments regarding their
original joint venture agreement.
3. The term of this lease is for two-years, with automatic extension beginning
this 7th, day of January 2011 and shall continue for two years or longer by
extending the agreement upon or prior to date of expiration Jan 7th, 2013.
4. In consideration of said lease, Lessee covenants and agrees as follows:
(a) To pay to Lessor for the possession and use of said Property for the purpose
Aforesaid, agreed amount from the proceeds from the joint venture of the 250 KW
Pilot Project transaction to be determined or set an annual percentage of the
net income received by joint venture, but not to exceed 5% of the total net of
the project income.
(b) To safely keep and carefully use the Property and not sell or attempt to
sell, remove Or attempt to remove, the same or any part thereof, except
reasonably for the purpose aforesaid. (c) Lessee shall, during the term of this
lease and until return and delivery of the Property to Lessor, abide by and
conform to, and cause others to abide by and conform to, all laws and
governmental aspect related rules and regulations, including any future laws of
India.  . (d) Lessee shall pay all taxes, assessments and charges on said
Property or its use during the time he is in possession of the same, imposed by
federal, state, municipal or other public, or other authority; save Lessor free
and harmless there from; and to these ends reimburse Lessor on a pro rata basis
for such taxes or charges paid by Lessor hereto or hereafter.  (e) Lessee
accepts the Property in its present condition, and during the term of this lease
and until return and delivery of the Property Lessor the Lessee shall maintain
it in its present condition, reasonable wear and tear occurring despite
standards of good maintenance of Property excepted, and shall repair at his own
expense any damages to said Property caused by operation or use by lessee or by
others during the term of this lease and until delivery of the Property to
Lessor.
(f) Neither Lessee nor others shall have the right to incur any mechanic's or
other lien in connection with the repair, maintenance or storage of said
Property, and Lessee agrees that neither he nor others will attempt to convey or
mortgage or create any lien of any
kind or character against the same or do anything or take action that might
mature into such a lien.  (g) Lessee shall be responsible and liable to Lessor
for, and indemnify Lessor against, any and all damage to the Property, which
occurs in any manner from any cause or causes during the term of this lease or
until return and delivery of the Property to Lessor.  Lessee shall be
responsible and liable for, indemnify Lessor against, hold Lessor free and
harmless from any claim or claims of any kind whatsoever for or from, and
promptly pay any judgment for, any and all liability for personal injuries,
death or property damages, or any of them, which arise or in any manner are
occasioned by the acts or negligence of  Lessee or others in the custody,
operation or use of, or with respect to, said Property, during the term of this
lease or until return and delivery of the Property to Lessor.   (h) Lessee shall
return and deliver, at the expiration of the term herein granted, the whole of
said Property to the Lessor in as good condition as the same is, reasonable wear
and tear accepted. (j) It is mutually agreed that in case Lessee shall violate
any of the aforesaid covenants, terms and conditions Lessor may at his option
without notice terminate this lease and take possession of said Property
wherever found.


Executed this January 7th, 2011 by:
 



 
 
Lessee/ Timeshare Holdings, Inc.
2350 S. Jones Blvd. Ste 101
Las Vegas, Nevada
Doug Johnson/CFO




And


_______________________________
Lessor/ Helios,
Inc.                                                                                                                         Socola
Tower, Patil Lane No 3, College
Road,                                                                                                 Naski
Mahrashtra, Indian Pin 422005
Tejas Vijay Sonavane


End
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------